DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2018, 10/31/2019, 01/16/2020 and 02/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1-6, the claim elements:
“one or more slave computation modules  configured to calculate … multiply … ”
“an interconnection unit/module  configured to add …”
 “a master computation module configured to activate … multiply … ”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [Fig.3 : neural network processor 300 ;  Paragraph 55: “ Fig. 4 illustrates a structure of an example interconnection unit in the neural network processor by which LSTM blocks in an RNN may be implemented; and Paragraph 59: “As shown in Fig. 5, the slave computation module 314N comprises a slave computation unit 502, a slave data dependency relationship determination unit 504, a slave neuron caching unit 506, and a weight value caching unit 508. Hereinafter, a caching unit (e.g., a master neuron caching unit 606, the slave neuron caching unit 506, the weight value caching unit 508, etc.) may refer to an on-chip caching unit integrated in the neural network acceleration processor 300, rather than other storage devices in memory 301 or other external devices.]
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-12 are rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-8, 12-13, 15, 17-19 and 27 of copending Application No. 16/174193 (US-20190087709 A1).
For claims 1 and 7, although this claim is not identical to Claims 1 and 15 of U.S. Patent No. 9,953,222 B2, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 9,953,222 B2 because Claims 1 and 7 is broader than and fully encompassed by Claims 1 and 15 of U.S. Patent No. 9,953,222 B2

Application 16/174207
U.S. Patent No.  Application 16/174193
An apparatus for backward pass in a recurrent neural network (RNN) network, comprising: 
one or more slave computation modules configured to calculate a first cell output partial sum and a second cell output partial sum; and
 an interconnection unit configured to add the first cell output partial sum and the second cell output partial sum to generate one or more cell output gradients.
An apparatus for forward pass in a recurrent neural network (RNN) network, comprising: 
one or more slave computation modules configured to calculate a first input gate partial sum, a second input gate partial sum, and a third input gate partial sum; 
an interconnection unit configured to add the first input gate partial sum, the second input gate partial sum, and the third input gate partial sum to generate a dormant input gate value; and 
a master computation module connected to the one or more slave computation modules via the interconnection unit, wherein the master computation module configured to activate the dormmate input gate value to generate an activated input gate value.


As for Claims 2 and 8, although this claim is not identical to Claims 1 and 15 of U.S. Patent No. 16/174207, this claim is not patentably distinct from Claims 1 and 15 of U.S. Patent No. 16/174193 because Claim 2 is broader than and fully encompassed by Claims 1 and 15 of U.S. Patent No. 16/174193.
As for Claims 3 and 9, although this claim is not identical to Claims 5 and 19 of U.S. Patent No. 16/174207, this claim is not patentably distinct from Claims 5 and 19 of U.S. Patent No. 16/174193 because Claim 2 is broader than and fully encompassed by Claims 5 and 19 of U.S. Patent No. 16/174193.
As for Claims 4 and 10, although this claim is not identical to Claims 13 and 27 of U.S. Patent No. 16/174207, this claim is not patentably distinct from Claims 13 and 27 of U.S. Patent No. 16/174193 because Claim 2 is broader than and fully encompassed by Claims 13 and 27 of U.S. Patent No. 16/174193.
As for Claims 5 and 11,  although this claim is not identical to Claims 7-8 and 17-18 of U.S. Patent No. 16/174207, this claim is not patentably distinct from Claims 7-8 and 17-18 of U.S. Patent No. 16/174193 because Claim 2 is broader than and fully encompassed by Claim Claims 7-8 and 17-18 of U.S. Patent No. 16/174193.
As for Claims 6 and 12, although this claim is not identical to Claim 12 of U.S. Patent No. 16/174207, this claim is not patentably distinct from Claim 12 of U.S. Patent No. 16/174193 because Claim 2 is broader than and fully encompassed by Claim 12 of U.S. Patent No. 16/174193.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under its broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations and/or mathematical calculations).  

In claim 1, the step of “calculate a first cell output” is a step of mathematical equations; “add the first cell output” is also a step of mathematical equations;.  The additional generic computer elements (“one or more slave computations modules”, “an interconnection unit”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  Performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping.  This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  According, independent claim 1  is not patent eligible.  Independent claim 7 is rejected for similar reasons.

The additional elements in claims 2 and 8 , when considered separately and in combination, do not add significantly more to the except.  The step of “activate” is a mathematical relationship. the step of “multiply the cell output” is a step of mathematical equations. The additional generic computer elements (“a master computations module”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claims 2 and 8 are not patent eligible. 

The additional elements in claims 3 and 9 , when considered separately and in combination, do not add significantly more to the except.  the step of “calculate a first cell status output” is a step of mathematical equations; “add the first cell status” is also a step of mathematical equations. This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claims 3 and 9 are not patent eligible. 

The additional elements in claims 4 and 10 , when considered separately and in combination, do not add significantly more to the except.  The step of “activate” is a mathematical relationship. the step of “multiply an activated input” is a step of mathematical equations. The additional generic computer elements (“a master computations module”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claims 4 and 10 are not patent eligible. 

The additional elements in claims 5 and 11 , when considered separately and in combination, do not add significantly more to the except.  The step of “activate” is a mathematical relationship. the step of “multiply the activated …” is a step of mathematical equations. This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claims 5 and 11 are not patent eligible. 

The additional elements in claims 6 and 12 , when considered separately and in combination, do not add significantly more to the except.  The step of “activate” is a mathematical relationship. the step of “multiply the activated …” is a step of mathematical equations. This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   Therefore, claims 6 and 12 are not patent eligible.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numaoka (U.S. 6526167 B1)

Regarding claims 1 and 7, Numaoka discloses An apparatus for backward pass in a recurrent neural network (RNN) network, (Col 9, line 39-40: “With recurrent neural network 81, back propagation learning is performed”)  comprising: 
one or more slave computation modules (Fig.2, input layer 91) configured to calculate a first cell output partial sum (Fig.2, input layers 91-1) and a second cell output partial sum (Fig.2, input layers 91-2); (See picture below) and 
an interconnection unit (Fig.2, a hidden layer 92) configured to add the first cell output partial sum and the second cell output partial sum to generate one or more cell output gradients. (See picture below ; Col 5  , line 14-19 : “Each of nodes in the output layer 93 corresponds to an image number. Learning is performed in a back propagation manner so that an error between the value of each node in the output layer 93 and a teacher signal (image number) is reduced.”, it shows that “the value of each node in the output layer 93” is interpreted as “ one or more cell output gradients.”


    PNG
    media_image1.png
    577
    750
    media_image1.png
    Greyscale




Regarding claims 2 and 8, further comprising a master computation module (Fig.2, output layer 93, Fig.3 output layer 133) configured to activate a dormant output gate value with a derivative of an activation function to generate an activated output gate value. (See Fig.2 and Col 8, line 8-10 : In step S52, Kohonen network 51 performs calculation by the following equation: v.sub.j =.SIGMA..sub.j (w.sub.ij -x.sub.i).sup.2” ; Fig.14, step 93 and Col 10 , line 39-46: “In step S93, recurrent neural network 121 of the image selector 32 outputs, from its output layer 133, the value of the image number corresponding to the data input to the input layer 131-1. If the greatest one of the values output from the output nodes of recurrent neural network 121 is equal to or greater than the threshold value, the image selector 32 outputs the corresponding output node number as "ref" to the image display section 33.”)
wherein the one or more slave computation modules are configured to multiply the cell output gradients with activated current cell status to generate a cell output multiplication result, and wherein the master computation module is further configured to multiply the activated output gate value with the cell output multiplication result to generate one or more output gate gradients. (See Fig.2, Fig.3 and Col 8, line 8-25)  
    PNG
    media_image2.png
    370
    324
    media_image2.png
    Greyscale


Regarding claims 3 and 9, wherein the one or more slave computation modules (Fig.2, input layer 91)  are configured to calculate a first cell status partial sum, (Fig.2, input layers 91-1, it shows layer 91-1 has its status)  a second cell status partial sum, (Fig.2, input layers 91-1, it shows layer 91-2 has its status).and 
wherein the interconnection unit (Fig.2, hidden layer 92) is configured to add the first cell status partial sum, (Fig.2, input layers 91-1, it shows layer 91-1 has its status) the second cell status partial sum, (Fig.2, input layers 91-1, it shows layer 91-2 has its status) to generate one or more cell status gradients. (See picture Fig.2 above; Col 5, line 14-19 : “Each of nodes in the output layer 93 corresponds to an image number. Learning is performed in a back propagation manner so that an error between the value of each node in the output layer 93 and a teacher signal (image number) is reduced.”, it shows that “the value of each node in the output layer 93” is interpreted as “ one or more cell output gradients.”
However, Numaoka does not discloses a third cell status partial sum, a fourth cell status partial sum, and a fifth cell status partial sum; 
It would have been obvious to a person of ordinary skill in the art before effective filling date to add more input layers 91-3,91-4,91-5 as a third cell status partial sum, a fourth cell status partial sum, and a fifth cell status partial sum in order to improve the learning of recurrent neural network faster and generalizes betters. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Numaoka (U.S. 6526167 B1), in view of Gers et al (“LSTM recurrent networks learn simple context-free and context-sensitive languages”; Gers)

Regarding claims 4 and 10,  Numaoka discloses all the claim invention except wherein the master computation module is configured to:
 activate a cell input of a current computation period to generate one or more activated cell input;
multiply an activated input gate value, the activated cell input, with the cell status gradients to generate one or more cell input gradients.
Gers  discloses wherein the master computation module is configured to:
 activate a cell input of a current computation period to generate one or more activated cell input; (Fig.1 - Page 1334, II: LSTM : “The basic unit of an LSTM network is the memory block containing one or more memory cells and three adaptive, multiplicative gating units shared by all cells in the block (Fig. 1).” ( Page 1334, II: LSTM – A. Forward Pass: “The cell output, , is calculated based on the current cell state and four sources of input: is input to the cell itself while , and are inputs to the input gates, forget gates, and output gates. We consider discrete-time steps . A single step involves the update of all units (forward pass) and the computation of error signals for all weights (backward pass).”) and  Page 1334, II: LSTM – A. Forward Pass)
    PNG
    media_image3.png
    423
    609
    media_image3.png
    Greyscale
 - 
multiply an activated input gate value, the activated cell input, with the cell status gradients to generate one or more cell input gradients. (Fig.1 and Page 1335:
    PNG
    media_image4.png
    803
    652
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Gers into the teaching of Numaoka in order to improving and enhancing the performing of  solve numerous other sequence processing tasks involving noise, real valued inputs/internal states, and continuous output trajectories, which LSTM solves easily.

Regarding claims 5 and 11, Numaoka discloses all the claim invention except wherein the one or more slave computation modules configured to multiply the cell status gradients with a previous cell status of a previous computation period to generate a forget gate multiplication result; wherein the master computation module is configured to: 
activate a dormant forget gate value to generate an activated forget gate value; and multiply the activated forget gate value with the forget gate multiplication result to generate one or more forget gate gradients.
Gers discloses wherein the one or more slave computation modules configured to multiply the cell status gradients with a previous cell status of a previous computation period to generate a forget gate multiplication result; (Page 1335 – B. Gradient-Based Backward Pass: “Essentially, LSTMs backward pass is an efficient fusion of slightly modified, truncated BPTT, and a customized version of RTRL (for details see [5] and [7]). We are using iterative gradient descent, minimizing an objective function , here the usual mean squared error over all time steps and all sequences. Appendix A lists pseudocode for the entire algorithm; see [5] for a full derivation. Unlike BPTT and RTRL, the LSTM learning algorithm is local in space and time.”)
wherein the master computation module is configured to: 
activate a dormant forget gate value to generate an activated forget gate value; and
multiply the activated forget gate value with the forget gate multiplication result to generate one or more forget gate gradients. (Fig.1 - Page 1334, II: LSTM : “The basic unit of an LSTM network is the memory block containing one or more memory cells and three adaptive, multiplicative gating units shared by all cells in the block (Fig. 1).” and  Page 1334-1335, II: LSTM – A. Forward Pass; it shows the equation of input gate activation and forget gate active do the function “multiply”.  )

    PNG
    media_image3.png
    423
    609
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    232
    596
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Gers into the teaching of Numaoka in order to improving and enhancing the performing of  solve numerous other sequence processing tasks involving noise, real valued inputs/internal states, and continuous output trajectories, which LSTM solves easily.

Regarding claims 6 and 12,  Numaoka discloses all the claim invention except wherein the master computation module is configured to activate a current cell status of the current computation period to generate an activated current cell status, and activate the dormant input gate value to generate an activated input gate value; 
wherein the one or more slave computation modules are configured to multiply the activated current cell status with the one or more cell status gradients to generate an input gate multiplication result; and wherein the master computation module is further configured to multiply the activated input gate value with the input gate multiplication result to generate one or more input gate gradients.
Gers discloses wherein the master computation module is configured to activate a current cell status of the current computation period to generate an activated current cell status, and activate the dormant input gate value to generate an activated input gate value; (Page 1335 – B. Gradient-Based Backward Pass: “Essentially, LSTMs backward pass is an efficient fusion of slightly modified, truncated BPTT, and a customized version of RTRL (for details see [5] and [7]). We are using iterative gradient descent, minimizing an objective function , here the usual mean squared error over all time steps and all sequences. Appendix A lists pseudocode for the entire algorithm; see [5] for a full derivation. Unlike BPTT and RTRL, the LSTM learning algorithm is local in space and time.”)
wherein the one or more slave computation modules are configured to multiply the activated current cell status with the one or more cell status gradients to generate an input gate multiplication result; (Fig.1 - Page 1334, II: LSTM : “The basic unit of an LSTM network is the memory block containing one or more memory cells and three adaptive, multiplicative gating units shared by all cells in the block (Fig. 1).” and  Page 1334-1335, II: LSTM – A. Forward Pass)
    PNG
    media_image3.png
    423
    609
    media_image3.png
    Greyscale


and wherein the master computation module is further configured to multiply the activated input gate value with the input gate multiplication result to generate one or more input gate gradients. (Page 1335 – B. Gradient-Based Backward Pass: “Essentially, LSTMs backward pass is an efficient fusion of slightly modified, truncated BPTT, and a customized version of RTRL (for details see [5] and [7]). We are using iterative gradient descent, minimizing an objective function , here the usual mean squared error over all time steps and all sequences. Appendix A lists pseudocode for the entire algorithm; see [5] for a full derivation. Unlike BPTT and RTRL, the LSTM learning algorithm is local in space and time.” And Fig.1) 
    PNG
    media_image6.png
    562
    1155
    media_image6.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Gers into the teaching of Numaoka in order to improving and enhancing the performing of  solve numerous other sequence processing tasks involving noise, real valued inputs/internal states, and continuous output trajectories, which LSTM solves easily.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prokhorov (U.S. 20080172349 A1), “NEURAL NETWORK CONTROLLER WITH FIXED LONG-TERM AND ADAPTIVE SHORT-TERM MEMORY”, teaches about the controller of the present invention comprises a fixed-weight recurrent neural network having at least one external input signal connected to the input layer of the neural network and at least one output signal from an output layer of the neural network that is connected as a control signal to the plant. It also teaches about  The fixed-weight neural network includes a set of nodes having fixed weight interconnections between the nodes. At least one feedback signal is provided from an output of at least one node and to an input of at least one node. As such, the neural network is a recurrent neural network.
Packes et al (U.S. 20150242747 A1), “Apparatus For Generating Real Estate Value Estimating Neural Network For E.g. Buildings By Market Participants, Has Processor For Retraining Real Estate Value Estimating Neural Network On Worst Performing Subset Of Training Data Set”, teaches about determining a testing data set based on a real estate unit type. The processor tests a real estate value estimating neural network on the testing data set, and establishes a real estate value estimating neural network's performance that is not acceptable based on the real estate value estimating neural network. The processor determines a worst performing subset of a training data set, and retrains the real estate value estimating neural network on the worst performing subset of the training data set.
Leglaive, Simon, Romain Hennequin, and Roland Badeau “SINGING VOICE DETECTION WITH DEEP RECURRENT NEURAL NETWORKS”, teaches about a new method for singing voice detection based on a Bidirectional Long Short-Term Memory (BLSTM) Recurrent Neural Network (RNN). This classifier is able to take a past and future temporal context into account to decide on the presence/absence of singing voice, thus using the inherent sequential aspect of a short-term feature extraction in a piece of music.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                                                                                                                                                                                            
/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665